330 S.W.3d 500 (2010)
STATE of Missouri, Respondent,
v.
Robert BELL, Appellant.
No. ED 92660.
Missouri Court of Appeals, Eastern District, Division Two.
March 9, 2010.
*501 Matthew M. Ward, Columbia, MO, for Appellant.
Christopher A. Koster, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Robert Bell ("Defendant") appeals from the judgment upon his conviction by a jury of leaving the scene of an accident, under Section 577.060, RSMo 2000[1]. Defendant argues the trial court erred and abused its discretion in admitting evidence that he was speeding and weaving in and out of traffic because it was evidence of an uncharged crime.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000 unless otherwise indicated.